Citation Nr: 1432745	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  13-24 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to March 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to service connection.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

For various reasons, this case must be remanded.  

The Veteran contends that he was diagnosed as suffering from diabetes within a year of his separation from active service.  There is, however, no evidence beyond his assertion to support this contention.  

In an effort to assist the Veteran in substantiating his claim, various development is required.  First, the Veteran must be allowed to solicit lay statements or medical evidence that support his claim.  Next, VA must seek to obtain more comprehensive medical records from the Veteran's private providers.  Finally, VA must again attempt to obtain any records of the Veteran's VA treatment at facilities in Arizona.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may support his contentions with relevant lay or medical evidence.  Of primary importance are statements from family, friends, or others who had personal knowledge of the Veteran's diagnosis of and treatment for diabetes since his active service.  The Veteran may also submit any medical records whatsoever he has in his possession, especially any showing the dates of onset or treatment for diabetes.    

2.  With any necessary assistance from the Veteran, seek to obtain treatment records from Duncan Medical Associates and Dr. W.L.E.  Although medical records from April 2006 and onward have been obtained, records of his treatment prior to April 2006 or any statements of medical history provided by the Veteran, would be most relevant here.  Inform the Veteran that, in the alternative, he may obtain and submit the records himself.  

3.  Obtain any records of the Veteran's treatment at VA facilities in Arizona.  The search for records must not be confined to a specific time period or location.  Instead, seek all records of the Veteran's treatment at any VA facility in Arizona at any period of time.  The search must include non-digital/retired records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Finally, after accomplishing any other necessary development, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

